DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102 as being anticipated by Levit-Gurevich (US 20060036775).
As per claim 1, Gurevich teaches the invention substantially as claimed including, a manageability controller, comprising: 
	a machine-readable medium storing executable instructions ([0013], computer program may be stored in a computer readable storage medium); and 
	a manageability processing resource coupled to the machine-readable medium to execute the instructions to: 
	receive screen video data ([0052], VGA controller 16 may receive an image-data block 62 from VGA driver 22, and may store it in video buffer 42) from a hypervisor running on a host operating system (OS) ([0037], Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6; [0046],  VMM 32 may include a VGA model 38; and [0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6) that is executable by a main processing resource separate from the manageability processing resource ([0016], virtual machine monitor (VMM) code may be executed under control of the host OS, and in conjunction with a hardware extension of the processor, may monitor and manage the operation of the virtual machines. According to some other embodiments of the invention, the VMM code may be external to the host OS), wherein the screen video data comprises a host OS screen video data corresponding to the host OS ([0047], host OS 20 may partition image frame 24 into several sub-frames, and may assign sub-frames to selected respective operating systems. For example, as illustrated in FIG. 1, host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively), a virtual machine (VM) screen video data corresponding to a VM running on the hypervisor ([0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6), or both; and 
	store the host OS screen video data or the VM screen video data in a physical video memory ([0020], architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers; and [0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14) based on a screen selection input ([0017],  logical memory-space addresses may be allocated for writing image data to a VGA controller, and logical input/output (I/O)-space addresses may be allocated for accessing control elements of the VGA controller, such as a control register file and/or a color palette; [0020], Architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers. An image may be generated by the VGA controller on a monitor from the transformed image data stored in the bit-plane buffers. For example, in 16-color VGA modes, all four bit-plane buffers are used to store the graphics information).

As per claim 9, Gurevich teaches, wherein the manageability processing resource executes one or more of the instructions to: 
	determine whether the screen selection input comprises a selection of the VM screen video data ([0017],  logical memory-space addresses may be allocated for writing image data to a VGA controller, and logical input/output (I/O)-space addresses may be allocated for accessing control elements of the VGA controller, such as a control register file and/or a color palette; [0020], Architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers. An image may be generated by the VGA controller on a monitor from the transformed image data stored in the bit-plane buffers. For example, in 16-color VGA modes, all four bit-plane buffers are used to store the graphics information); and 
	select, in response to determining that the screen selection input comprises the selection of the VM screen video data, the VM screen video data from the screen video data received from the hypervisor, wherein the VM screen video data is stored in the physical video memory ([0037], Memory 14 may store a host operating system (OS) 20, for example, WINDOWS.RTM. XP.RTM., to be executed by processor 12. Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6).

As per claim 10, Gurevich teaches, wherein the manageability processing resource executes one or more of the instructions to display the host OS screen video data or the VM screen video data on a web-console based on the screen selection input ([0047], host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively; and [0048] VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6).

As per claim 11, Gurevich teaches, wherein the physical video memory is accessible by a graphics processor to display, on a display device, a video corresponding to the screen video data stored in the physical video memory by the manageability processing resource ([0037], Memory 14 may store a host operating system (OS) 20, for example, WINDOWS.RTM. XP.RTM., to be executed by processor 12. Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Levit-Gurevich as applied to claim 1 and in further view of Baudouin et al. (US 2015/0116310).
As per claim 2, Gurevich fails to specifically teach wherein the hypervisor hosts a host OS video driver to store the host OS screen video data in a first virtual storage region. 
	However, Baudouin teaches, wherein the hypervisor hosts a host OS video driver ([0002], the VM may be implemented with a virtualized GPU, or have a virtualized GPU driver which can interface with a physical GPU; and [0015], the GLib153 may be configured to utilize the GPU driver 154 to take advantage of the hardware acceleration capabilities of the GPU 162) to store the host OS screen video data ([0016], the VM kernel module 155 may be a module installed in the kernel of the host OS 152. The VM support services 156 may contain interfaces that allow the VMM 140 to interact with the VM kernel module 155. In other words, the VM kernel module 155 may be deemed a kernel extension of the VMM 140, and the VM support services 156 may be deemed an extension of the VMM 140 that belongs to the "host machine execution space" 150) in a first virtual storage region ([0052], a virtual machine monitor (VMM) may be configured to maintain a virtual machine (VM) based on a host operating system (OS) executing in the system. The VM may contain a virtualized graphics library (vGLib) configured to support a graphic command from an application executing in the VM. The host OS may contain a graphics library (GLib) configured to support the graphic command and utilize a graphics processing unit (GPU) in the system to process the graphic command).
	Gurevich and Baudouin are analogous because they are both related to managing graphics data. Gurevich teaches a method for virtualizing graphics processing. ([0023], the VMM may allocate in memory a virtual control register file, a virtual color palette, and four "shared virtual plane buffers" to emulate the control register file, the color palette, and the four bit-plane buffers of a VGA controller; [0025],  the VMM may configure the emulation so that image data from the guest operating system is received into the shared virtual plane that corresponds to the identified bit-plane buffer and [0070], VMM 32 may schedule time events for generating image frame 24 according to at least the content of shared virtual plane buffers 64, virtual control register file 66 and virtual color palette 68). Baudouin also teaches a method for virtualizing graphics processing ([0016], dynamically stabilizing a stream processing system. The method includes receiving at least one computing resource allocation target. The further includes determining that an input data flow rate of at least one upstream processing element varies. The computing resource is dynamically allocated to the upstream processing element in response to the input rate of the upstream processing element varying. Data flow is dynamically controlled between the upstream processing element and at least one downstream processing element). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Gurevich would be modified with the host video display mechanism taught by Baudouin in order to manage video from virtual and host operating systems. Therefore, it would have been obvious to combine the teachings of the combination of Gurevich and Baudouin.

As per claim 3, Gurevich teaches, wherein the hypervisor hosts a VM video driver to store the VM screen video data in a second virtual storage region. ([0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14; and [0045], Guest operating systems 28A and 28B may include VGA drivers 36A and 36B, respectively, to interact with a VGA controller and to display image frames on a monitor). 

As per claim 4, Gurevich teaches, wherein the first virtual storage region and the second virtual storage region are allocated separate storage space from a kernel memory corresponding to the host OS ([0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14).

As per claim 5, Gurevich teaches, wherein the hypervisor hosts video management agent to: 
	access [the host OS screen video data from the first virtual storage region  and] the VM screen video data from the second virtual storage region ([0047], host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively; and [0048] VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6); and 
	send the [host OS screen video data  and] the VM screen video data to the manageability processing resource ([0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6).

	Gurevich fails to specifically teach, wherein the hypervisor hosts video management agent to: access the host OS screen video data from the first virtual storage region; and send the host OS screen video data …. to the manageability processing resource.
	However, Baudouin teaches, wherein the hypervisor hosts video management agent to: 
	access the host OS screen video data from the first virtual storage region ([0016],  The VM support services 156 may be configured to provide a communication link between the guest OS 132 and the host machine execution space 150. Further, the VM support services 156 may contain a render manager configured to manage the rendering operations in the host machine execution space 150. The VM support services 156 may also be configured to invoke the GLib 153; and [0017], the guest OS 132 may be configured with a virtualized graphics library (vGLib) 133 and a virtual GPU driver 134. The vGLib 133 may be a virtualized version of the GLib 153, meaning that a graphic command that is supported by the GLib 153 may also be supported by the vGLib 133); and 
	send the host OS screen video data …. to the manageability processing resource ([0017], the vGLib 133 may transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153. The vGLib 133 may also contain functions to manage "graphic contexts" associated with the guest application 131).
	The same motivation used in the rejection of claim 2 is applicable to the instant claim.

As per claim 8, Baudouin teaches, wherein the manageability processing resource executes one or more of the instructions to: 
	determine whether the screen selection input comprises a selection of the host OS screen video data ([0047], the GLib 153 may redirect the data stored in the back texture 333 to the OS-allocated back buffer by performing another rendering operation on the frame buffer object 334, thereby allowing the host OS 152 to display the image contained in the OS-allocated back buffer to a physical display device); and 
	select, in response to determining that the screen selection input comprises the selection of the host OS screen video data ([0017], the vGLib 133 may transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153), the host OS screen video data from the screen video data received from the hypervisor ([0003], the VMM may be further configured to share access to the memory section with the host OS, thereby allowing the host OS to retrieve the graphic command from the memory section and deliver the graphic command to the Glib for processing), wherein the host OS screen video data is stored in the physical video memory ([0047],  the GLib 153 may redirect the data stored in the back texture 333 to the OS-allocated back buffer by performing another rendering operation on the frame buffer object 334, thereby allowing the host OS 152 to display the image contained in the OS-allocated back buffer to a physical display device; and [0048], the vGLib 133 may insert the additional graphic commands that utilize the user-created frame buffer either before and/or after the graphic command 131 in the command buffer 324. Once the command buffer 324 is shared with the host OS 324, the GLib 153 may process the additional graphic commands along with the graphic command 311, and construct an actual frame buffer object 334 in the host OS 152. The GLib 153 may then, allocate a front texture 332 and a back texture 333 in the host OS 152, and set the frame buffer object 334's rendering target to the back texture 333).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gurevich-Baudouin as applied to claim 2 and in further view of Jaynes et al. (2018/0227340).
As per claim 6, Jaynes teaches,  the combination of Gurevich-Baudouin fails to specifically teach wherein the video management agent is to encode the host OS screen video data and the VM screen video data in accordance with a video encoding protocol.
	However, Jaynes teaches wherein the video management agent is to encode the host OS screen video data and the VM screen video data in accordance with a video encoding protocol ([0022], The role of the VDNI 110 is to receive media frames (images or video) from the shared worksurface 135 and to transcode (re-encode) that data into a video stream 142 into a format compliant with the VDNI 110. This video stream 142 acts as the content source of the device being emulated by the VDNI 110. For example, if the VDNI is acting as a virtual camera, the shared worksurface image 135 is received and encoded as a live video stream being captured by a simulated camera device; and [0023], Communication between the VDNI 110 and a multi-source content sharing system 101 takes place over a network 130 and implements a protocol that allows the VDNI 110 to communicate directly with the host computer 102 of the sharing system. This allows the communication protocol between the host computer 102 and the VDNI 110 to be independent of the specific web conferencing endpoint being used on a client computer 106).
	The combination of Gurevich-Baudouin and Jaynes are analogous because they are each  related to managing graphics data. Gurevich and Baudouin both teach methods for virtualizing graphics processing. Jaynes also teaches a method for virtualizing graphics processing. (Abstract, A system and method for receiving video from multiple sources, compositing those sources and then republishing the composited video as a source to a virtual camera driver endpoint. In one embodiment, the present method comprises displaying multiple media streams, represented by worksurface image on a shared display. The shared display worksurface image is then re-encoded, and the re-encoded composite image is transmitted to a client computer, where the re-encoded image is transcoded to simulate a device connected to the client computer. The transcoded media stream is then transmitted to a teleconferencing system; and [0025], The client VDNI 110 receives this video stream 141 and converts it into a virtual video device protocol that represents a stream of images stored in a format that complies with existing video devices).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Gurevich-Baudouin would be modified with the video encoding mechanism taught by Jaynes in order to manage video from virtual and host operating systems. Therefore, it would have been obvious to combine the teachings of the combination of Gurevich-Baudouin and Jaynes

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich as applied to claim 1 and in further view of Jaynes et al. (2018/0227340).
As per claim 7,  Gurevich fails to specifically teach, wherein the manageability processing resource is to receive the screen selection input from a user via a local input device, a web-console accessible from a remote computing system, or both.
	However, Jaynes teaches, wherein the manageability processing resource is to receive the screen selection input from a user via a local input device, a web-console accessible from a remote computing system, or both ([0022], The role of the VDNI 110 is to receive media frames (images or video) from the shared worksurface 135 and to transcode (re-encode) that data into a video stream 142 into a format compliant with the VDNI 110. This video stream 142 acts as the content source of the device being emulated by the VDNI 110. For example, if the VDNI is acting as a virtual camera, the shared worksurface image 135 is received and encoded as a live video stream being captured by a simulated camera device).
	Gurevich and Jaynes are analogous because they are each  related to managing graphics data. Gurevich teaches a method for virtualizing graphics processing. Jaynes also teaches a method for virtualizing graphics processing.  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Gurevich would be modified with the video encoding mechanism taught by Jaynes in order to manage video from virtual and host operating systems. Therefore, it would have been obvious to combine the teachings of Gurevich and Jaynes.

	Claims 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levit-Gurevich (US 20060036775; hereinafter referred to as Gurevich) in view of Jaynes et al. (2018/0227340).
As per claim 12, Gurevich teaches the invention substantially as claimed including a method comprising: 
	receiving, by a manageability controller separate from a main processing resource of a computing system, screen video data ([0052], VGA controller 16 may receive an image-data block 62 from VGA driver 22, and may store it in video buffer 42) from a hypervisor running on a host OS that is executable by the main processing resource ([0037], Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6; [0046],  VMM 32 may include a VGA model 38; and [0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6), wherein the screen video data comprises a host OS screen video data corresponding to the host OS ([0047], host OS 20 may partition image frame 24 into several sub-frames, and may assign sub-frames to selected respective operating systems. For example, as illustrated in FIG. 1, host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively) , a VM screen video data corresponding to a VM running on the hypervisor ([0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6), or both; and 
	storing, by the manageability controller, the host OS screen video data or the VM screen video data in a physical video memory ([0020], architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers; and [0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14) based on the screen selection input ([0017],  logical memory-space addresses may be allocated for writing image data to a VGA controller, and logical input/output (I/O)-space addresses may be allocated for accessing control elements of the VGA controller, such as a control register file and/or a color palette; [0020], Architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers. An image may be generated by the VGA controller on a monitor from the transformed image data stored in the bit-plane buffers. For example, in 16-color VGA modes, all four bit-plane buffers are used to store the graphics information).

	Gurevich fails to specifically teach, receiving, by the manageability controller, a screen selection input from a user via a local input device, a web-console accessible from a remote computing system, or both.
	However, Jaynes teaches, receiving, by the manageability controller, a screen selection input from a user via a local input device, a web-console accessible from a remote computing system, or both ([0020], A user operates the web conferencing endpoint by selecting different sources to share as well as exercising other features common to web conferencing systems. By way of example, a user may initiate a call with a remote user (shown at right above), type into a chat window, and activate a connected web camera to allow remote viewers to view the user; see also [0022]-[0024]).
	Gurevich and Jaynes are analogous because they are each related to managing graphics data. Gurevich teaches a method for virtualizing graphics processing. ([0023], the VMM may allocate in memory a virtual control register file, a virtual color palette, and four "shared virtual plane buffers" to emulate the control register file, the color palette, and the four bit-plane buffers of a VGA controller; [0025],  the VMM may configure the emulation so that image data from the guest operating system is received into the shared virtual plane that corresponds to the identified bit-plane buffer and [0070], VMM 32 may schedule time events for generating image frame 24 according to at least the content of shared virtual plane buffers 64, virtual control register file 66 and virtual color palette 68). Jaynes also teaches a method for virtualizing graphics processing.  Jaynes also teaches a method for virtualizing graphics processing. (Abstract, A system and method for receiving video from multiple sources, compositing those sources and then republishing the composited video as a source to a virtual camera driver endpoint. In one embodiment, the present method comprises displaying multiple media streams, represented by worksurface image on a shared display. The shared display worksurface image is then re-encoded, and the re-encoded composite image is transmitted to a client computer, where the re-encoded image is transcoded to simulate a device connected to the client computer. The transcoded media stream is then transmitted to a teleconferencing system; and [0025], The client VDNI 110 receives this video stream 141 and converts it into a virtual video device protocol that represents a stream of images stored in a format that complies with existing video devices). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Gurevich would be modified with the video encoding mechanism taught by Jaynes in order to manage video from virtual and host operating systems. Therefore, it would have been obvious to combine the teachings of Gurevich and Jaynes.


As per claim 14, Gurevich teaches, further comprising:
	determining whether the screen selection input comprises a selection of the VM screen video data  ([0017],  logical memory-space addresses may be allocated for writing image data to a VGA controller, and logical input/output (I/O)-space addresses may be allocated for accessing control elements of the VGA controller, such as a control register file and/or a color palette; [0020], Architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers. An image may be generated by the VGA controller on a monitor from the transformed image data stored in the bit-plane buffers. For example, in 16-color VGA modes, all four bit-plane buffers are used to store the graphics information); and
	selecting, in response to determining that the screen selection input comprises the selection of the VM screen video data, the VM screen video data from the screen video data received from the hypervisor ([0037], Memory 14 may store a host operating system (OS) 20, for example, WINDOWS.RTM. XP.RTM., to be executed by processor 12. Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6), wherein the VM screen video data is stored in the physical video memory  ([0020], architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers; and [0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14).

As per claim 15, Gurevich teaches, further comprising displaying the host OS screen video data or the VM screen video data on a web-console based on the screen selection input ([0047], host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively; and [0048] VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6).

As per claim 16, this is the “non-transitory machine -readable medium claim” corresponding to claim 12 and is rejected for the same reasons. The same motivation used in the rejection of claim 12 is applicable to the instant claim.

As per claim 17, Gurevich teaches, further comprising instructions to determine whether the screen selection input comprises a selection of the host OS screen video data or the selection of the VM screen video data ([0047], host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively; and [0048] VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6).

As per claim 19, Gurevich teaches further comprising instructions to select, in response to determining that the screen selection input comprises the selection of the VM screen video data ([0017],  logical memory-space addresses may be allocated for writing image data to a VGA controller, and logical input/output (I/O)-space addresses may be allocated for accessing control elements of the VGA controller, such as a control register file and/or a color palette; [0020], Architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers. An image may be generated by the VGA controller on a monitor from the transformed image data stored in the bit-plane buffers. For example, in 16-color VGA modes, all four bit-plane buffers are used to store the graphics information), the VM screen video data from the screen video data received from the hypervisor ([0037], Host OS 20 may include, for example, a VGA driver 22 to interact with VGA controller 16 and to display image frames, such as an exemplary image frame 24, on monitor 6; [0046],  VMM 32 may include a VGA model 38; and [0048], VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6), wherein the VM screen video data is stored in the physical video memory ([0020], architecture of a VGA controller may include a video buffer to receive image data, and may include four bit-plane buffers. Image data received into the video buffer may be transformed by the VGA controller, and the transformed image data may be stored in one or more of the bit-plane buffers; and [0041], VMM 32 may partition memory 14 between host OS 20 and guest operating systems 28A and 28B, and may map the logical addresses of guest operating systems 28A and 28B into physical addresses of memory 14).

As per claim 20, Gurevich teaches, further comprising instructions to display the host OS screen video data or the VM screen video data on the web-console based on the screen selection input  ([0047], host OS 20 may partition image frame 24 into three sub-frames 40A, 40B and 40C, and may assign sub-frames 40A, 40B and 40C to guest OS 28A, guest OS 28B and host OS 20, respectively; and [0048] VGA model 38 may receive controls and image data from VGA drivers 36A and 36B, and may communicate with VGA driver 22 to display respective images in sub-frames 40A and 40B, respectively, on monitor 6).

	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich-Jaynes as applied to claim 12 and in further view of Baudouin et al. (2015/0116310).
As per claim 13, the combination of Gurevich-Jaynes fails to specifically teach further comprising: determining whether the screen selection input comprises a selection of the host OS screen video data; and selecting, in response to determining that the screen selection input comprises the selection of the host OS screen video data, the host OS screen video data from the screen video data received from the hypervisor, wherein the host OS screen video data is stored in the physical video memory.
	However, Baudouin teaches, further comprising: 
	determining whether the screen selection input comprises a selection of the host OS screen video data ([0047], the GLib 153 may redirect the data stored in the back texture 333 to the OS-allocated back buffer by performing another rendering operation on the frame buffer object 334, thereby allowing the host OS 152 to display the image contained in the OS-allocated back buffer to a physical display device); and 
	selecting, in response to determining that the screen selection input comprises the selection of the host OS screen video data, the host OS screen video data from the screen video data received from the hypervisor, wherein the host OS screen video data is stored in the physical video memory ([0047],  the GLib 153 may redirect the data stored in the back texture 333 to the OS-allocated back buffer by performing another rendering operation on the frame buffer object 334, thereby allowing the host OS 152 to display the image contained in the OS-allocated back buffer to a physical display device; and [0048], the vGLib 133 may insert the additional graphic commands that utilize the user-created frame buffer either before and/or after the graphic command 131 in the command buffer 324. Once the command buffer 324 is shared with the host OS 324, the GLib 153 may process the additional graphic commands along with the graphic command 311, and construct an actual frame buffer object 334 in the host OS 152. The GLib 153 may then, allocate a front texture 332 and a back texture 333 in the host OS 152, and set the frame buffer object 334's rendering target to the back texture 333).
	The combination of Gurevich-Jaynes and Baudouin are analogous because they are each related to managing graphics data. Gurevich and Jaynes each teach methods for virtualizing graphics processing. Baudouin also teaches a method for virtualizing graphics processing ([0016], dynamically stabilizing a stream processing system. The method includes receiving at least one computing resource allocation target. The further includes determining that an input data flow rate of at least one upstream processing element varies. The computing resource is dynamically allocated to the upstream processing element in response to the input rate of the upstream processing element varying. Data flow is dynamically controlled between the upstream processing element and at least one downstream processing element). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Gurevich would be modified with the host video display mechanism taught by Baudouin in order to manage video from virtual and host operating systems. Therefore, it would have been obvious to combine the teachings of the combination of Gurevich and Baudouin.

As per claim 18, Baudouin teaches, further comprising instructions to select, in response to determining that the screen selection input comprises the selection of the host OS screen video data ([0017], the vGLib 133 may transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153. The vGLib 133 may also contain functions to manage "graphic contexts" associated with the guest application 131), the host OS screen video data from the screen video data received from the hypervisor ([0003], the VMM may be further configured to share access to the memory section with the host OS, thereby allowing the host OS to retrieve the graphic command from the memory section and deliver the graphic command to the Glib for processing), wherein the host OS screen video data is stored in the physical video memory ([0010], The GPU 162 may also be configured to utilize one or more "frame buffers" (which may be memory storages provided by the physical memory 163) to store or retrieve image frames).
	The same motivation used in the rejection of claim 13 is applicable to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199